Name: Commission Regulation (EEC) No 810/84 of 29 March 1984 re-establishing the levying of customs duties on dodecylbenzene, falling within subheading 38.19 ex E and originating in Argentina, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: chemistry;  America;  tariff policy
 Date Published: nan

 No L 87/ 14 Official Journal of the European Communities 30 . 3 . 84 COMMISSION REGULATION (EEC) No 810/84 of 29 March 1984 re-establishing the levying of customs duties on dodecylbenzene, falling within subheading 38.19 ex E and originating in Argentina, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply Whereas , it is appropriate to re-establish the levying of customs duties in respect of the products in question against Argentina, HAS ADOPTED THIS REGULATION : Article 1 As from 2 April 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83 shall be re-established on imports into the Community of the following products originating in Argentina : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ( ! ), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; whereas, as provided for in Article 1 1 of that Regulation , as soon as the individual ceilings in question are reached at Commu ­ nity level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas , in the case of dodecylbenzene falling within subheading 38.19 ex E, the individual ceiling was fixed at 205 000 ECU ; whereas , on 27 March 1984, imports of these products into the Community originating in Argentina reached that ceiling after being charged thereagainst ; CCT heading No Description Dodecylbenzene38.19 ex E (NIMEXE code 38.19-07) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24 . 12 . 1983 , p. 1